t c memo united_states tax_court gregory alberico petitioner v commissioner of internal revenue respondent docket no filed date james w faber for petitioner william r davis jr for respondent memorandum findings_of_fact and opinion fay judge by notice_of_deficiency dated date respondent determined deficiencies in petitioner's income_tax for the taxable years and in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties for the taxable years and under sec_6662 a the issues for decision are whether petitioner is entitled to deductions for gambling_losses during the tax_year we hold that he is not whether petitioner failed to report gambling winnings for the tax_year we hold that he did whether a penalty should be imposed against petitioner under sec_6662 we hold that it should findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorpo- rated herein by this reference at the time the petition was filed petitioner resided in broomfield colorado petitioner is a professional gambler in after serving three tours of duty in vietnam petitioner was stationed as the post adjutant of rocky mountain arsenal in denver colorado it was at this time that petitioner's gambling activity started by petitioner had developed a gambling addiction petitioner was discharged from the military in after being convicted of stealing government property to support his gambling addiction petitioner was incarcerated twice for 1all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated 2petitioner testified that he declared the money he received from the sale of the stolen government property on his federal_income_tax return theft of government property once from to and again from to during and the years in issue petitioner frequented colorado dog racing tracks and played the slot machines in las vegas for and petitioner reported his gambling winnings as dollar_figure and dollar_figure respectively and his gambling_losses as dollar_figure and dollar_figure respectively the winnings reported on petitioner's federal_income_tax returns for and are in excess of the amounts stated as reported income for gambling winning sec_3 on petitioner's forms w-2g 3for and petitioner reported dollar_figure and dollar_figure respectively as gambling winnings however petitioner's form w- 2g income statements only showed petitioner winning dollar_figure and dollar_figure respectively 4the payer of proceeds from a wager must report gambling winnings on form w-2g if a taxpayer receives dollar_figure or more in gambling winnings from a b horse racing dog racing jai alai state lotteries and other wagering transactions in which the winnings are at least times the amount of the wager or lotteries raffles sweepstakes wager- ing pools or drawings such as those held by churches or civic organizations dollar_figure or more of gambling winnings from bingo or slot machines or dollar_figure or more of winnings from keno instructions to recipient for irs form w-2g statement for recip- ients of certain gambling winnings under the general_rule of sec_3402 certain gambling winnings are subject_to_withholding sec_3402 extension of withholding to certain gambling winnings -- continued petitioner testified that he reported income in excess of the form w-2g for both years in issue based upon his personal record sec_4 continued general_rule --every person including the government of the united_states a state or a political_subdivision thereof or any instrumentalities of the foregoing making any payment of winnings_which_are_subject_to_withholding shall deduct and withhold from such payment a tax in an amount equal to percent of such payment winnings_which_are_subject_to_withholding - for purposes of this subsection the term winnings_which_are_subject_to_withholding means proceeds from a wager determined in accordance with the following a in general --except as provided in subparagraphs b and c proceeds of more than dollar_figure from a wagering_transaction if the amount of such proceeds is at least times as large as the amount wagered b state-conducted lotteries --proceeds of more than dollar_figure from a wager placed in a lottery conducted by an agency of a state acting under authority of state law but only if such wager is placed with the state_agency conducting such lottery or with its authorized employees or agents c sweepstakes wagering pools certain parimutuel pools jai alai and lotteries -- proceeds of more than dollar_figure from-- i a wager placed in a sweepstakes wagering pool or lottery other than a wager described in subparagraph b or ii a wagering_transaction in a parimutuel pool with respect to horse races dog races or jai alai if the amount of such proceeds is at least times as large as the amount wagered exemption for bingo keno and slot machines -- the tax imposed under paragraph shall not apply to winnings from a slot machine keno and bingo of his gambling activities however petitioner produced no records showing his gambling results for except for his federal_income_tax return for petitioner presented dog racing programs covering part of the period during which he gambled at the dog tracks petitioner testified that he had recorded in a notebook how much he bet on each race in but after his divorce his ex- wife or her new husband threw away all of the gambling records that petitioner had stored in their house petitioner offered no evidence at trial to support this story for petitioner stated that he maintained two sets of records petitioner's main set of records consisted of his daily race programs in which he would record how much money he had to bet that day how much money he bet on each race and how much he won or lost the second set of records was a ledger in which petitioner recorded his losses at trial petitioner stated that his ledger was inaccurate and was prepared solely for the audit with respondent in late the internal_revenue_service after examining petitioner's race programs for january to june of requested to examine petitioner's race programs for the second half of petitioner testified that he and his daughter delivered the race programs to a gentleman handing out tax forms in the lobby of the internal_revenue_service office building and asked the man to give the programs to mr thomas ellison the auditor handling his case petitioner did not ask for nor receive a receipt for these documents several weeks later petitioner received a phone call from his accountant informing him that mr ellison could not locate the programs that petitioner claims to have delivered to the internal_revenue_service petitioner contends that the internal_revenue_service lost his records when they remodeled and moved the tax auditor's office to a different part of the irs building neither party introduced evidence that petitioner's programs were ever found while petitioner claims that he and an adult daughter gave a complete set of records to respondent nothing in the record corroborates it additionally petitioner's daughter never testified nor did the gentleman handing out the tax forms in the lobby of the internal_revenue_service office building based on the programs for january to june of that respondent had received respondent extrapolated the amount of payouts of less than dollar_figure small winnings for the period without programs july to date by applying the ratio of small winnings to form w-2g winnings from the period with pro- grams to the form w-2g winnings respondent then added this amount plus the winnings reported on the form w-2g the small winnings reported in petitioner's programs and petitioner's slot machine winnings to determine petitioner's total gambling winnings likewise based on the ratio of losses-to-winnings reflected in petitioner's dog racing programs for january to june of respondent determined that for the additional gambling winnings determined by extrapolation petitioner was entitled to addi- tional gambling_losses and respondent made such an adjustment in the notice_of_deficiency opinion taxable_year petitioner claimed dollar_figure in gambling winnings and dollar_figure in gambling_losses on his return after audit respondent disallowed his claimed gambling_losses in the notice of defi- ciency petitioner bases his challenge to the deficiency on his claim for the court to estimate his losses citing 39_f2d_540 2d cir taxpayers have the burden of showing that they are entitled to a gambling loss deduction 939_f2d_874 9th cir affg in part revg in part tcmemo_1989_390 sec_6001 requires taxpayers to keep adequate_records to substantiate their income and deductions see also sec_1_6001-1 income_tax regs absent production of adequate_records sustaining a taxpayer's claimed losses taxpayers are not entitled to any gambling deduction norgaard v commissioner f 2d pincite conley v commissioner tcmemo_1992_215 however under the rule_of cohan v commissioner supra pincite when a taxpayer fails to keep records but a court is convinced that deductible expenditures were made it should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making here the parties do not dispute that petitioner failed to produce any documents to support his claimed gambling_losses for rather petitioner testified that at one time he had records but either his ex-wife or her new husband had thrown them away thus petitioner tries to fit within the framework of the rule_of cohan by laying the blame at the feet of his ex-wife however petitioner failed to call his ex-wife to testify thus the court did not have the opportunity to corroborate petition- er's story unless the court has some proof that the taxpayer is entitled to some deduction the taxpayer should not be granted relief 245_f2d_559 5th cir additionally where 'there are no reliable figures from which to calculate or extrapolate a reasonable estimate of a taxpayer's losses' no such adjustment is warranted metas v commissioner tcmemo_1982_36 quoting 306_f2d_784 d c cir here the only evidence presented to support petitioner's losses reported on his federal_income_tax return was petitioner's own testimony thus although it logically follows that petitioner must have sustained some losses considering his substantial gambling activity the complete absence of any documentation or other credible corroborating evidence concerning his gambling activ- ities affords the court no opportunity to estimate petitioner's alleged sustained losses under the rule_of cohan v commissioner supra accordingly we hold that petitioner has failed to carry his burden_of_proof with respect to the gambling loss substantia- tion issue and that his gross gambling winnings are taxable as determined by the commissioner for the year in question taxable_year on his return petitioner reported dollar_figure in gambling winnings and dollar_figure in losses attached to the return were forms w-2g reflecting dollar_figure in dog track winnings won by petitioner and reported to respondent by the tracks after audit respondent determined that petitioner had failed to report dollar_figure in gambling winnings respondent also made a correla- tive adjustment increasing petitioner's gambling_losses by dollar_figure petitioner challenges the deficiency on the grounds that respondent had no basis to suspect that petitioner earned more income than reported respondent inappropriately and incorrectly applied extrapolation and respondent is unable to establish using a net_worth_method or any other method that petitioner made or lost more than he reported on his federal_income_tax return 5the parties both stated that petitioner's forms w-2g attached to his federal_income_tax return totaled dollar_figure in dog track winnings however the forms w-2g attached to petitioner's federal_income_tax return received into evidence totaled dollar_figure petitioner claims that for the tax_year he provided respondent a complete set of original dog racing programs to substantiate the income reported on his federal_income_tax return but that some of the programs were lost by respondent however at trial both of respondent's tax auditors who were working on petitioner's audit testified that they never received the pro- grams for the second half of petitioner failed to present any evidence to support his claim that he delivered these pro- grams to respondent he presented no receipt for the programs and offered no testimony or other evidence to corroborate his story thus petitioner presented an incomplete picture of his gambling activities when a taxpayer fails to maintain adequate books_and_records the commissioner is authorized to reconstruct income by any reasonable means which will clearly reflect income 348_us_121 74_tc_1160 affd in part and revd in part 692_f2d_587 9th cir extrapolation is a permissi- ble method of proving the volume of unreported wagers 572_f2d_193 9th cir 560_f2d_693 5th cir 6petitioner also provided respondent with a ledger showing petitioner's net winnings or losses for each day that he gambled and the cumulative running total of petitioner's net winnings or losses for the year however petitioner admitted both at the audit and at trial that the ledger was inaccurate here petitioner failed to maintain adequate_records to determine his correct_tax liability for the taxable_year in order to determine petitioner's correct_tax liability respondent reasonably used petitioner's dog racing programs for the first half of to reconstruct through extrapolation petitioner's gambling winnings and losses for accordingly we hold that petitioner has failed to substantiate the accuracy of his federal_income_tax return and that his net gambling winnings are taxable as determined by the commissioner for the year in question negligence_penalty respondent determined that petitioner was negligent under sec_6662 in claiming a deduction for gambling_losses for the tax_year and in failing to properly report his gambling income for the tax_year for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 negligence frequently takes the form of failure to report income or overstatement of deductions 380_f2d_509 5th cir 64_tc_651 affd 566_f2d_2 6th cir 261_f2d_176 9th cir understatement of income or overstatement of deductions often reflects the inadequacy of the taxpayer's records which is in itself a basis for imposing the penalty a taxpayer is required to maintain records sufficient to establish information provided on a tax_return sec_1_6001-1 income_tax regs therefore failure to keep adequate_records is evidence not only of negligence but of intentional disregard of the regulations marcello v commissioner supra 73_tc_980 here the taxpayer failed to maintain records sufficient to establish the amount of gambling winnings and losses on both his and federal_income_tax returns accordingly we hold for respondent decision will be entered under rule
